Citation Nr: 1431247	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-21 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred on April 22 and 23, 2011, with Marion County Fire Rescue and at Munroe Regional Medical Center.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran had active service from March 1976 to June 1976 and from January 1983 to January 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of decisions dated in May 2011 by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System (VAMC) in Gainesville, Florida.

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders that are relevant to the Veteran's claim were already of record prior to issuance of the June 2011 statement of the case.

 
FINDINGS OF FACT

1.  During the pendency of this claim, service connection was in effect for various conditions, the Veteran was in receipt of a total disability rating based on individual unemployability due to service-connected disabilities, and the Veteran was considered permanently and totally disabled.
 
2.  Due to right knee pain, the Veteran called and was transported by a Marion County Fire Rescue ambulance and received treatment at a private hospital, Munroe Regional Medical Center, on April 22 and 23, 2011.
 
3.  The evidence does not show that the transportation and the treatment the Veteran received on April 22 and 23, 2011 was rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.

CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on April 22 and 23, 2011, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.  

Every possible avenue of assistance has been explored, and the appellant has had ample notice of what might be required or helpful to his case.  Although VCAA was not controlling, the Veteran was provided all required VCAA notice in a June 2011 letter.  This letter was sent prior to adjudication of the claim.  The June 2011 statement of the case provided the veteran-appellant with the governing laws and regulations, as well as the basis for the denial of his claim.  The appellant was provided several opportunities to provide pertinent evidence in support of his claim and he has provided pertinent evidence and argument in response to these overtures.  All relevant VA and private medical records have been obtained.  An examination is not required here because the medical evidence currently of record is sufficient to decide the claim.  

In addition, during the July 2013 Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issue on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

For the reasons set forth above, the Board finds that the appeal is ready to be considered on the merits.

II.  History

The Veteran seeks payment of unauthorized expenses incurred for private ambulance, X-ray, and hospital expenses incurred on April 22 and 23, 2011, due to a right knee condition.  On his June 2011 notice of disagreement the Veteran reported that he is 100 percent disabled, with no insurance, so he is totally reliant on VA for medical services.  He stated that the incident happened on a Friday night and the local VA clinic was closed for the weekend.  He reported that the nearest VAMC was in Gainesville which was 52 miles away.  On his July 2011 substantive appeal the Veteran asserted that his right knee problem was an emergency medical condition of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing his health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any body organ or part.

At his July 2013 hearing the Veteran stated that he had been walking four and a half miles every day for the previous two weeks.  He reported that he started having right knee pain during his walk on Friday night, April 22nd.  The pain got worse and worse and eventually it got to the point where he could not walk very well.   He reported that he got light-headed, dizzy and nauseated and that he lay down on the floor for about half an hour before he crawled and dragged himself across the room to get to his phone.  He stated that while he was on the floor he made the decision to call the ambulance.  He reported that he did not really have anybody that he knew that he could call.  The Veteran stated that his pain was 10 out of 10 and that he could not drive.  He noted that at the hospital they took X-rays of his right knee and gave him some pain medication.  He reported that when he arrived at the hospital he had to wait eight hours to see a doctor.  He testified that the following Monday he went to see a doctor at the VA clinic, but the doctor did not do anything for his knee.  

The April 22, 2011 ambulance report of Marion County Fire Rescue indicates that on arrival at the Veteran's house they found the Veteran to be in mild distress complaining of severe right knee pain.  The Veteran reported that he had been sitting in his chair, went to stand and began to feel the pain.  The Veteran reported that the pain began at approximately 1900 hours and that approximately 30 minutes after that he almost passed out.  He denied loss of consciousness, dizziness, blurred vision, nausea, chest pain, abdominal pain and any head, neck or back pain.  He did report slight difficulty breathing and being light-headed.  The Veteran's right leg was severely tender and it was stiff to move.  

The hospital emergency room records of Munroe Regional Medical Center note that the Veteran's chief complaint was knee pain.  The nursing assessment notes that the Veteran moved all extremities and that there were no obvious neurological deficits.  When the Veteran was examined by a clinician early in the morning on April 23, the Veteran reported that he usually went for a walk in the evening.  That evening he had added running into his nightly routine.  After the run he had severe pain to the right knee.  He denied radiating numbness, tingling, fever, nausea, and vomiting.  The Veteran reported sudden onset of right knee pain and he denied any injury.  Examination revealed that the Veteran was in no acute distress.  The Veteran had full range of motion of all extremities and no extremity edema.  He had marked pain with joint movement affecting the right knee.  The right knee was moderately tender to palpation.  There was no evidence of soft tissue swelling over the right knee and no palpable effusion over the right knee.  There was no sign of contusion and no evidence of hematoma.  The ligaments surrounding the right knee were intact.  The rest of the right knee examination was okay.  There was no acute instability or subluxation.  The diagnoses were osteoarthritis and knee sprain.  X-rays revealed no acute bony abnormality.  There was a possible small joint effusion.  The Veteran was discharged from the private hospital early in the morning on April 23.  The Veteran left the hospital by himself.  

An April 25, 2011 VA record notes that the Veteran called Tele-care after being seen two nights previously at his local emergency room.  He reported that he had sudden onset of right knee pain and was now having difficulty bearing weight on the right knee.  The Veteran reported that the right knee was slightly swollen and he had been applying ice, with no pain relief.  The VA nurse recommended that the Veteran go to the Gainesville VA Urgent Care Clinic, but the Veteran felt that he could not drive that far secondary to right knee pain.  He requested to be seen at the Ocala VA Clinic.  

The Veteran was seen at the Ocala VA Clinic later that day.  It was reported that the Veteran was on pain medication and that he had purchased a knee brace and that he had a cane for ambulation.  It was noted that the swelling of his right knee had resolved and that the pain was slowly improving.  The Veteran was in no apparent distress.  He had an antalgic gait on the right due to knee pain.  Right knee range of motion was from 70 to 180 degrees without warmth/erythema/effusion.  There was tenderness to palpation along the medial joint line.  The assessment was right knee pain of musculoskeletal etiology.  The Veteran was advised to resume walking activity when the acute knee pain resolved.  The Veteran declined referral to physical therapy.  

III.  Legal Criteria and Analysis

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

Authorization for the hospital visit was not obtained in advance, or within 72 hours of the visit.  As a result, the claim must be considered under 38 U.S.C.A. § 1728 or § 1725, which pertain to payment for unauthorized medical expenses.  Where, as in this case, the Veteran is rated permanently and totally disabled due to service-connected disabilities, entitlement can be established under either law.  The claim in this case was denied because the VAMC found that a medical emergency was not present.  One of the requirements for the payment of unauthorized medical expenses is that it be for a medical emergency.  Under both statutes, in order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the listed requirements must be met; therefore, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).  As explained below, the Board has determined that the requirement that there be a medical emergency has not been met.  Consequently, the other criteria necessary for payment or reimbursement of unauthorized medical expenses will not be discussed. 

The regulations provide that a medical emergency is of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. §§ 17.120(b), 17.1002(b).  Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 (2009). 

The Veteran contends that his right knee pain on April 22, 2011, should be considered a medical emergency.  At his hearing the Veteran stated that he was having severe right knee pain.  He also reported that he felt light-headed, dizzy and nauseated at that time.  He said that he lay down on the floor and that he dragged himself over to the phone to call the ambulance.  He specifically pointed out that the definition of a medical emergency includes "severe pain."

The Board has considered the Veteran's contentions that he was experiencing severe right knee pain when he called the ambulance and went to the private emergency room.  However, an overall review of all the evidence of record indicates that the Veteran's right knee condition on April 22, 2011, did not rise to the level of a medical emergency.  The Marion County Fire Rescue ambulance personnel noted that the Veteran was only in mild distress when they examined the Veteran.  The record reveals that the Veteran was admitted to the private emergency room at Munroe Regional Medical Center just before 10:00 p.m.  Yet after triage, he was not examined by a medical clinician until 4:00 a.m. the next morning.  This is indicative that the Veteran's knee problem was not considered a medical emergency.  The non-emergent nature of the Veteran's right knee condition is further reflected by the fact that soon after he was examined by the clinician he was discharged from the hospital, and he left the hospital by himself.  The discharge diagnoses of osteoarthritis and right knee sprain are also not indicative of a medical emergency.  A careful review of the evidence of record, including the ambulance report, the emergency room records, and the Veteran's VA treatment records several days later, all indicate that the Veteran's right knee episode on April 22, 2011, was not emergent in nature.  

Although the Veteran's right knee caused him significant pain, the preponderance of the evidence indicates that the Veteran's right knee condition at that time was not such that a prudent person would have considered it a life-threatening situation.  The medical evidence does not indicate that the absence of immediate medical attention would have placed the Veteran's health in serious jeopardy, cause serious impairment to bodily functions, or cause serious dysfunction of any bodily organ or part if not treated immediately. 

Moreover, the circumstances surrounding the treatment in question, as described by the Veteran, are not completely consistent with the objective medical evidence.  Specifically, the Veteran testified at his hearing that when he developed the right knee pain that he was dizzy and nauseous.  That Board notes that the ambulance personnel specifically recorded that the Veteran denied dizziness and nausea when they examined him.  Thus, his assertions in this regard are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence). 

Based on the foregoing, the Board finds that the claim for payment or reimbursement of unauthorized medical expenses the Veteran incurred on April 22, and 23, 2011, must be denied as his treatment was non-emergent.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Payment or reimbursement for the cost of unauthorized medical expenses incurred on April 22 and 23, 2011 with Marion County Fire Rescue and at Munroe Regional Medical Center is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


